Citation Nr: 1204378	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a left wrist disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for left wrist arthritis.

On his March 2010 formal appeal, Form 9, the Veteran requested a hearing to be held at his local VA office.  However, in June 2011, the Veteran submitted a statement withdrawing that hearing and thus, the Board considers his hearing request to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his April 2010 VA examination, the Veteran reported that he was receiving disability benefits from and was considered to be 100 percent disabled by the Social Security Administration.   It is unclear whether the records pertain to the Veteran's wrist disability, however, because they may contain relevant findings with regard to his claim for increased rating, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Next, although the most recent VA examination conducted in April 2010 is not necessarily stale in this instance, the examination report neglects to address the Veteran's symptoms of loss of grip strength and other muscular abnormalities identified in previous examinations in the treatment records.  Because the nature and extent of his muscular or neurological symptoms remains unclear to the Board, including whether they are related to his left wrist disability, a new VA examination should be obtained in order to more accurately assess the Veteran's claim for increased rating.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant identify any outstanding treatment records relevant to his left wrist disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Omaha and/or Lincoln VA Medical Centers.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left wrist disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a)  Identify all orthopedic (including range of motion), muscular, and neurological pathology related to the Veteran's left wrist.  Specifically state whether the Veteran's loss of grip and muscular weakness is related to his left wrist disability and if so, whether the muscular pathology is slight, moderate, moderately severe, or severe in accordance with 38 C.F.R. § 4.56 (2011). 

b)  Discuss whether the Veteran has additional functional loss from his left wrist disability, and describe any pain, weakened movement, excess movement, excess fatigability, or incoordination resulting from that service-connected left wrist, as discussed in 38 C.F.R. §§ 4.40, 4.45 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

c)  State whether any ankylosis (favorable or unfavorable) is present. 

d)  Opine whether it is at least as likely as not that the Veteran's left wrist disability renders him unable to secure and follow substantially gainful employment. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for increased rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655  (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


